DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.

 Response to Amendment
The amendment filed 7/4/2022 has been entered.  Claims 1, 5 have been amended.  Claims 1-12 are currently pending in the application.  The amendment overcomes the rejection under 35 U.S.C. 112(b) previously set forth in the Final Office Action of 5/6/2022.

Response to Arguments
Applicant’s arguments, see pages 2-3, filed 7/4/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Regarding the creation of the index figure, JP H07136101A by Motohida et al. (hereinafter “Motohida”) discloses an imaging device 7a which captures images of an observation region for display.   A display control circuit 19 controls the output of image processing results and displays an imaged area A along with with ruler 23 to show the actual size of the area.  
Motohida does not disclose obtaining numbers of pixels in a first direction and a second direction based on coordinates of the position of the spot in the first direction and the second direction respectively, and the numbers of pixels correspond to sizes of the index figure.  However, US 20110187824 A1 by Hori (hereinafter “Hori”) discloses measurement processing portion 18 of a device controller generates a graphic image signal for display on a monitor, identifies base points used to outline a defect in a measurement target, then measures a size of the defect using image coordinates.  To compute the length measurement for the defect, base ellipse image computation section 18c calculates two-dimensional distances between pixels that define the outline of the defect.  A computed size of the defect is displayed along with indicators of the length and width of the defect.
Arguments regarding the applicability of JP 59-069046 A by Komiya et al. (hereinafter “Komiya”) to the limitations of Claim 1 are considered moot given the new grounds of rejection.  Please see the rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “makes the display to display” in Claims 1-11 is indefinite because it is unclear how the word “makes” can be associated with the operation of the display in the limitation.  It is suggested that each limitation be amended to read “causes the display to display” or similar.
Claim 11 recites “another index figure having a color different than that of the index figure in correspondence with a value of the actual size”.  This limitation is indefinite because it is unclear if “a value of the actual size” corresponds to the index figure to indicate that the index figure represents the actual size or if “a value of the actual size” corresponds to the color of the “another index figure” to indicate a relationship between the different color and the actual size value.  Additional clarification is required.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP H07136101A by Motohida et al. (hereinafter “Motohida”) in view of US 20110187824 A1 by Hori (hereinafter “Hori”). 
Regarding Claim 1, Motohida discloses an endoscope system including an endoscope that acquires an image of a subject (endoscope with a measurement function images an observation region; [0011-12]), the endoscope system comprising: an auxiliary light source that radiates measurement auxiliary light to the subject (measurement light L1 radiated by refractor 4; [0011]; Fig. 2); an imaging unit that acquires the image of the subject (imaging device 7a captures images), on which a spot is formed with the measurement auxiliary light (measurement light spot Lsp; [0013]; Fig. 2), comprising an imaging optical system and an imaging element (imaging system 7 with objective lens 7b; [0012-13]); a display that displays the acquired image of the subject (display 11); and a processor (display control circuit 19 controls results and display; [0012-13]; Fig. 1) that makes the display to display, together with the image of the subject, an index figure indicating an actual size of a specific region in the subject and having a size set in accordance with a position of the spot on the imaging element as the imaging unit acquires the image of the subject (imaged area A displayed with ruler 23 to show actual size; [0016, 33]; Fig. 15).
Motohida does not disclose obtaining numbers of pixels in a first direction and a second direction based on coordinates of the position of the spot in the first direction and the second direction respectively, and the numbers of pixels correspond to sizes of the index figure.  However, Hori discloses an endoscope apparatus which captures an image and measures a subject in the image based on identified base points.  A measurement processing portion 18 of a device controller generates a graphic image signal for display on a monitor, identifies base points used to outline a defect in a measurement target, then measures a size of the defect using image coordinates ([0052-56]; Figs. 2-3).  To compute the length measurement for the defect, base ellipse image computation section 18c calculates two-dimensional distances between pixels that define the outline of the defect.  A computed size of the defect is displayed along with indicators of the length and width of the defect, as shown in Fig. 10B ([0079, 86]; Figs. 8, 10B, 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Motohida with the calculation processing disclosed by Hori with the benefit of performing accurate measurements and providing feedback to a user (Hori [0160]).
Regarding Claim 6, Motohida as modified by Hori discloses the endoscope system according to claim 1.  Motohida further discloses wherein the processor makes the display to display the index figure of a size corresponding to a single value of the actual size (display control circuit 19 controls results and display ([0012-13]) including ruler 23 showing the actual size of the imaged area in one dimension; [0033]; Fig. 15).
Regarding Claim 7, Motohida as modified by Hori discloses the endoscope system according to claim 1.  Motohida further discloses wherein the processor makes the display to display the index figure of a size corresponding to a value selected from a plurality of values of actual sizes (various areas and volumes can be calculated for display based on measurement light spots Lspa, Lspb, and Lspc; [0029]; Fig. 11).
Regarding Claim 8, Motohida as modified by Hori discloses the endoscope system according to claim 7.  Motohida discloses the endoscope system further comprising: a selection unit that receives a user's selection operation for the plurality of values, wherein the selection unit comprises a touch panel (measurement switch unit 13), wherein the processor makes the display to display one or a plurality of the index figure of the size corresponding to the value selected on the basis of the selection operation from the plurality of values (planar shape(s) or three-dimensional shape(s) designated for calculation and display; [0024-25]).
Regarding Claim 9, Motohida as modified by Hori discloses the endoscope system according to claim 1.  Motohida further discloses wherein the processor makes the display to display the index figure of a size corresponding to a combination of a plurality of values of the actual sizes (various areas and volumes can be calculated for display from a combination of values from measurement light spots Lspa, Lspb, and Lspc; [0029]; Fig. 11).
Regarding Claim 10, Motohida as modified by Hori discloses the endoscope system according to claim 9.  Motohida discloses the endoscope system further comprising: a selection unit that receives a user's selection operation for the combination of the plurality of values, wherein the selection unit comprises a touch panel (measurement switch unit 13), wherein the processor makes the display to display the index figure of a size corresponding to a combination selected on the basis of the selection operation (planar shape(s) or three-dimensional shape(s) designated for calculation and display; [0024-25]).
Regarding Claim 11, Motohida as modified by Hori discloses the endoscope system according to claim 1.  Motohida further discloses wherein the processor makes the display to display the index figure having a color different than that of the index figure in correspondence with a value of the actual size (measurement light spot Lsp can be identified as a measurement area for calculation and display by a difference in color; [0032]).
Regarding Claim 12, Motohida as modified by Hori discloses the endoscope system according to claim 1.  Motohida further discloses wherein the auxiliary light source radiates, as the measurement auxiliary light, measurement auxiliary light of which an optical axis forms an angle, which is not 0 degrees, with an optical axis of the imaging optical system (measurement light L1 is angled with respect to the illumination light L2; [0014]; Fig. 2), and wherein, in a case where a distance between the imaging unit, as well as the auxiliary light source, and the subject is changed in a direction of the optical axis of the imaging optical system (distance between insertion unit 50 and observation unit 51), a position of the spot on the imaging element in a case where the distance is a longest range of a length measurement distance range of the endoscope is opposite to a position of the spot on the imaging element in a case where the distance is a closest range of the length measurement distance range (measurement light spot moves from the upper part of imaging element 7a to the lower part), with a position of the optical axis of the imaging optical system in the imaging element interposed therebetween (optical axis of the imaging element 7a is constant, as shown in Fig. 7; [0023]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Motohida in view of Hori as applied to claim 1 above, and further in view of US 20140036050 A1 by Yoshino et al. (hereinafter “Yoshino”).
Regarding Claim 2, Motohida as modified by Hori discloses the endoscope system according to claim 1.  Motohida further discloses the processor displaying an index figure generated by an imaging optical system (display control circuit 19 controls results and display based on image from imaging system 7; [0012-13]; Fig. 1).  
Motohida does not disclose a distortion aberration.  However, Yoshino discloses an imaging device that captures an image of a subject for display.  The image can be scaled to increase or reduce the resolution of the display image.  In one case, the scaled image and the original image have an equal degree of distortion ([0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Motohida with the distortion disclosed by Yoshino with the benefit of suppressing a reduced resolution in the peripheral area of the image (Yoshino [0046]). 
Regarding Claim 3, Motohida as modified by Hori discloses the endoscope system according to claim 1.  Motohida further discloses the processor displaying an index figure generated by an imaging optical system (display control circuit 19 controls results and display based on image from imaging system 7; [0012-13]; Fig. 1).  
Motohida does not disclose a distortion aberration.  However, Yoshino discloses an imaging device that captures an image of a subject for display.  The image can be scaled to increase or reduce the resolution of the display image.  In one case, the reduction factor can be increased for a central area of the original image such that distortion is cancelled in the peripheral area. ([0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Motohida with the distortion disclosed by Yoshino with the benefit of suppressing a reduced resolution in the peripheral area of the image (Yoshino [0046]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Motohida in view of Hori as applied to claim 1 above, and further in view of CN 104146711 A by Chen et al. (hereinafter “Chen”).
Regarding Claim 4, Motohida as modified by Hori discloses the endoscope system according to claim 1.  Motohida further discloses the processor displaying an index figure generated by an imaging optical system (display control circuit 19 controls results and display; [0012-13]; Fig. 1).  
Motohida does not disclose a center of the index figure coinciding with a center of the spot.  However, Chen discloses an endoscope-based lesion size measuring method in which the position of a lens can be adjusted based on the position of a scale spot creating by shaping a beam of illumination light.  As shown in Fig. 7, the scale spot can be adjusted to align with the center of the endoscopic image having a center at intersection point A (lines 157-164; Fig. 7).  The captured image including the scale spot are displayed via display unit 93 (lines 189-193; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Motohida with the display arrangement disclosed by Chen with the benefit of providing a measurement method with simple structure, convenient operation, and accurate measurement (Chen lines 42-43).    

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Motohida in view of Hori as applied to claim 1 above, and further in view of JP 59-069046 A by Komiya et al. (hereinafter “Komiya”).
Regarding Claim 5, Motohida as modified by Hori discloses the endoscope system according to claim 1.  Motohida further discloses the processor displaying an index figure generated by an imaging optical system (display control circuit 19 controls results and display; [0012-13]; Fig. 1).  
Motohida does not disclose a center of the index figure separated from the center of the spot.  However, Komiya discloses an endoscope imaging system for displaying a scale along with an endoscopic image.  The endoscope generates parallel light beams L1 and L2 which form light spots P1 and P2 on a subject 12.  Light spots P1 and P2 are displayed on TV monitor 19 but do not have the same center as the display image (Page 5, paragraph 1; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Motohida with the display arrangement disclosed by Komiya with the benefit of easily measuring the actual size of the affected part on the monitor screen (Komiya Page 5, paragraph 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110082369 A1
WO 2017199657 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795